Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about October 29, 2001, which denied petitioner tenant’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) denial of petitioner’s rent overcharge complaint, unanimously affirmed, without costs.
Since petitioner’s overcharge complaint was pending on June 19, 1997, the effective date of the Rent Regulation Reform Act, and since petitioner’s rent was never raised after January 27, 1991, i.e., within the four-year period immediately preceding the filing of his rent overcharge complaint, there could be no overcharge (see Zafra v Pilkes, 245 AD2d 218, 219 [1997]; Matter of Schutt v New York State Div. of Hous. & Community Renewal, 278 AD2d 58 [2000], lv denied 96 NY2d 715 [2001]). No basis exists to disturb DHCR’s finding that there are no overcharge repercussions in the owner’s 1990 registration statement incorrectly describing the apartment as owner-occupied. We have considered and rejected petitioner’s other arguments. Concur—Buckley, EJ., Andrias, Lerner and Friedman, JJ.